Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 6, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163067(51)(53)                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  POWER WELLNESS MANAGEMENT, LLC,                                                                       Elizabeth M. Welch,
                                                                                                                      Justices
          Petitioner-Appellee,
  and

  CHELSEA HEALTH & WELLNESS
  FOUNDATION, doing business as 5 HEALTHY
  TOWNS FOUNDATION,
           Intervenor-Appellee,
                                                                     SC: 163067
  v                                                                  COA: 352226
                                                                     Tax Tribunal: 18-001383-TT
  CITY OF DEXTER,
             Respondent-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of respondent-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on August 2, 2021, is accepted as
  timely filed. On further order of the Chief Justice, the motion of the Michigan Municipal
  League to file a brief amicus curiae is GRANTED. The amicus brief submitted on August
  3, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 6, 2021

                                                                               Clerk